Ellison, J.
This is an action for balance rent alleged to be due for the use and occupation of a building in Maryville, Missouri. The plaintiff recovered.
Defendant interposed a demurrer to the evidence which was overruled and the cause was submitted to the jury directing a verdict for plaintiff if they believed defendant agreed to pay plaintiff $20 per month for for the rent of the building. There was not apartide of evidence to support this instruction so far as the record shows.
There was no evidence whatever to sustain plaintiff’s case. Indeed he seems to have no connection whatever with the building as owner or otherwise. Defendant seems to have taken an assignment of a lease for three years executed by one Mrs. Draper to defendant’s assignors. He paid rent to Mrs. Draper’s agent until his removal from Maryville. Thereafter we gather by inference from the record that more than one party was claiming the rent through agents; that, defendant paid some to an agent representing this plaintiff but protesting that he wanted to pay to the right party, if he knew who was such party. There was a total failure to make out a case and the judgment will be reversed.
All concur.